Citation Nr: 1503140	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to September 2005 and from October 2005 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's request for VRE benefits.

The record before the Board consists of a paper VRE file, which contains copies of RO rating decisions originating from a paper compensation and pension claims file.  That record has not been forwarded to the Board as the entire contents are not pertinent to the VRE claim at issue.  

The Board notes that the Veteran was previously represented by a state service organization.  Significantly, the claims file includes a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in January 2008 and another VA Form 21-22 dated in November 2010, both in favor of the Missouri Veterans Commission.  Thereafter, in December 2012 correspondence, the Veteran indicated that she wished to represent herself in her appeal.  In light of this most recent correspondence, the Board finds that the Veteran is currently unrepresented in the matter before the Board.

The Board notes that, in addition to the paper VRE file, the Veteran has separate paperless, electronic files:  a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals rating decisions dated through March 2012.  The remaining documents in Virtual VA and VBMS are either duplicative or irrelevant to the issue on appeal.     
	
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In her August 2012 substantive appeal (VA Form 9), the Veteran indicated that she wished to testify at a Board video-conference hearing before a Veterans Law Judge.  Unfortunately, it appears that no action was ever taken on this request.  As such, the Board finds that a remand is necessary in order to afford the Veteran her requested Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge with regard to her VRE claim.  All correspondence regarding the scheduling of such hearing should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

